DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ROBERT ADDIE,
                                Appellant,

                                    v.

                              OXYX COALE,
                                Appellee.

                              No. 4D16-4265

                          [February 8, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Scott    Suskauer,      Judge;   L.T.    Case     No.
502009DR013085XXXXMB.

  Robert Addie, Las Vegas, NV, pro se.

  Debi Gheorge-Alten of Debi Gheorge-Alten, P.A., Coral Springs, for
appellee.

PER CURIAM.

   Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.